DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2020, 8/12/2020, 12/17/2020 and 5/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No.10, 685,705. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-11 and 17-19 /are rejected under 35 U.S.C. 103 as being unpatentable over Lue et al. US 2012/0281478 in view of Nguyen et al. US 2013/0087327.

Re claim 1, Lue teaches a semiconductor memory (fig1B), comprising: 
a charge trap transistor (fig1B) comprising a gate structure (10, fig1B, [74]), a source region (11, fig1B, [74]) and a drain region (12, fig1B, [74]); and 
a self-heating circuit (bit line circuit providing channel current for heating charge trapping structure, fig1B, [74]) to provide an erase operation or a programming operation of the charge trap transistor ([78]).
Lue does not explicitly show an AC current channel current which selectively applies alternating bias direction between the source region and the drain region of the charge trap transistor.
Nguyen teaches conductive heating element using AC current to achieve high heating dissipation due to higher resistive load ([129]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lue with the teaching of Nhuyen to use AC current for the heating element to achieve higher heat efficiency due to higher AC resistance of the heating element (Nguyen, [129]).
Re claim 8, Lue modified above teaches the semiconductor memory of claim 1, wherein in the erase operation, the self- heating circuit alternates the drain region between a first voltage and a second voltage (AC heating current of Nguyen as S/D channel current of Lue).
Re claim 9, Lue modified above teaches the semiconductor memory of claim 8, wherein the first voltage is high and the second voltage is low (Nguyen, AC current, [31, 129]).
Re claim 10, Lue modified above teaches the semiconductor memory of claim 1, wherein a channel region under the gate structure is self-heated by n-p-n current flowing from the drain region to the source region or vice versa (AC heating current of Nguyen used to heat p-channel of Lue).
Re claim 11, Lue modified above teaches the semiconductor memory of claim 10, wherein during the erase operation, the source region is an emitter node and the drain region is a collector node of the charge trap transistor which de-traps electrons in a gate dielectric of the charge trap transistor (Lue, fig7, [109]).
Re claim 17, Lue teaches a semiconductor memory cell (fig1B), comprising: 
a Metal-Oxide-Semiconductor Filed-Effect Transistor (MOSFET) (fig1B) comprising a substrate (13, fig1B, 74]), a gate structure (10, fig1B, [74]), a high-k dielectric material under the gate structure (Silicon nitride in the charge trap layer with dielectric constant of 7.5, [76]; see teaching reference Han et al. US 2021/0296338 [53]), a source region (11, fig1B, [74])  and a drain region (12, fig1B, [74]); and 
a self-heating circuit (bit line circuit providing channel current for heating charge trapping structure, fig1B, [74]) is configured to apply a bias to the substrate, the high-k dielectric metal gate structure, the source region and the drain region, wherein the high-k dielectric of the high-k dielectric metal gate structure releases a trapped charge ([78]).
Lue does not explicitly show the bias direction applied to the MOSFET is alternated between the source region and the drain region.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lue with the teaching of Nhuyen to use AC current for the heating element to achieve higher heat efficiency due to higher AC resistance of the heating element (Nguyen, [129]).
Re claim 18, Lue modified above teaches the semiconductor memory of claim 17, wherein the self-heating circuit alternates the drain region between a first voltage and a second voltage (Nguyen, AC current, [31, 129]).
Re claim 19, Lue modified above teaches the semiconductor memory of claim 17, wherein the self-heating circuit further generates an electric field from the bias (Nguyen, electric filed generating AC current in the channel region, [31, 129]), and the self-heating circuit is further is configured to alternate a direction of the electric field between the source region and the drain region (Nguyen, AC current, [31, 129]).

Claims 2-7, 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lue et al. US 2012/0281478 in view of Nguyen et al. US 2013/0087327 and Siprak et al. US 2010/0066438.

Re claim 2, Lue does not explicitly show the semiconductor memory of claim 1, wherein the charge trap transistor further comprises a substrate, wherein the source region is an emitter, the drain region is a collector and the substrate is a base of a bipolar junction transistor (BJT).
Siprak teaches a transistor (100, fig1, [56]) further comprises a substrate (102, 110 and 108, fig1, [556]), wherein the source region is an emitter (104 as emitter of NPN BJT under gate 114, fig1, [56]), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lue in view of Nhuyen with the teaching of Siprak to use a triple-well design to improve isolation and increase noise immunity (Siprak, [56]).
Re claim 3, Lue modified above teaches the semiconductor memory of claim 2, wherein the substrate comprises a p-doped substrate (Siprak, 108, fig1, [56]) and a bulk p-substrate (Siprak, 102, fig1, [56]), the p-doped substrate is isolated from the bulk p-substrate for other devices (Siprak, 108 isolated from 102 by 110, fig1, [56]).
Re claim 4, Lue modified above teaches the semiconductor memory of claim 2, wherein the source region and the drain region are n-doped (Siprak, 104 and 106, fig1, [56]) and the substrate is p-doped (Siprak, 108, fig1, [56]) to form an n-p-n junction transistor.
Re claim 5, Lue modified above teaches the semiconductor memory of claim 2, wherein the self-heating circuit selectively applies voltages to the gate structure to assist in the programming operation of the charge trap transistor (Lue, gate bias, [78]).
Re claim 6, Lue modified above teaches the semiconductor memory of claim 2, wherein the source region and the drain region are p-doped and the substrate is n-doped to form a p-n-p junction transistor (Lue, n-channel, [101]).
Re claim 7, Lue modified above teaches the semiconductor memory of claim 2, further comprising a substrate SUB line connected to the substrate (Siprak, 128, fig1, [58]) , a word line (WL) (Siprak, 124, fig1, [58]) connected to the gate structure (Siprak, 114, fig1, [58]), a bitline (BL) (Siprak, 122, fig1, [58]) connected to the source region (Siprak, 104, fig1, [58]) and a programming-line (PL) (Siprak, 126, fig1, [58]) connected to the drain region (Siprak, 106, fig1, [58]), wherein the self-heating 
Re claim 12, Lue teaches a semiconductor memory (fig1B), comprising: 
a charge trap transistor (fig1B) comprising a plurality of source regions (11, fig1B, [74]) and a drain region (12, fig1B, [74]); and 
a self-heating circuit (bit line circuit providing channel current for heating charge trapping structure, fig1B, [74]) is configured to selectively apply a bias to assist in an erase operation or a program operation of the charge trap transistor ([78]).
Lue does not explicitly show a plurality of doped wells and apply a bias in a first direction and a second reverse direction to the source regions and the drain region to assist in an erase operation or a program operation of the charge trap transistor.
Siprak teaches a transistor (100, fig1, [56]) with a triple-well design. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lue with the teaching of Siprak to use a triple-well design to improve isolation and increase noise immunity (Siprak, [56]).
Nguyen teaches conductive heating element using AC current to achieve high heating dissipation due to higher resistive load ([129]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lue in view of Siprak with the teaching of Nhuyen to use AC current for the heating element to achieve higher heat efficiency due to higher AC resistance of the heating element (Nguyen, [129]).
Re claim 13, Lue modified above teaches the semiconductor memory of claim 12, wherein in the erase operation, the self- heating circuit is configured to reverse the drain region to a low voltage (Nguyen, AC channel current, [31, 129]).
Re claim 14, Lue modified above teaches the semiconductor memory of claim 12, wherein, in the erase operation, the self- heating circuit is configured to reverse the source region to a high voltage (Nguyen, AC channel current, [31, 129]).
Re claim 15, Lue modified above teaches the semiconductor memory of claim 12, wherein the self-heating circuit is configured to place the charge trap transistor in an OFF mode by raising the source to a high voltage while keeping the drain at a low voltage (Lue, [92]; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim).
Re claim 16, Lue modified above teaches the semiconductor memory of claim 12, wherein the self-heating circuit is configured to skew a charge distribution to the source region by reversing the direction of the bias (Nguyen, AC channel current, [31, 129]).
Re claim 20, Lue does not explicitly show the semiconductor memory of claim 17, further comprising a triple well which isolates the p-doped substrate for biasing.
Siprak teaches a transistor (100, fig1, [56]) with a triple-well design. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lue with the teaching of Siprak to use a triple-well design to improve isolation and increase noise immunity (Siprak, [56]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812